IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 00-30572



       JAMES G. HASTY,

                                         Plaintiff-Appellant,

                                    vs

       LOCKHEED MARTIN CORPORATION;
       LOCKHEED MARTIN CORPORATION
       RETIREMENT INCOME PLAN; LOCKHEED
       MARTIN SALARY SAVINGS PLAN,

                                         Defendants-Appellees.


                            - - - - - - - - - -
               Appeals from the United States District Court
                   for the Eastern District of Louisiana
                                98-CV-1950-S
                            - - - - - - - - - -
                               April 5, 2001

Before JOLLY, MAGILL*, and BENAVIDES, Circuit Judges.

PER CURIAM:**

       James G. Hasty worked for Martin Marietta Company (now

Lockheed Martin) for ten years.       In 1992, Hasty was laid off due

to a reduction in the work force and chose to take early

retirement.       In June of 1994, Hasty began working for Kirk-Mayer,

Inc.       Kirk-Mayer contracted with Lockheed Martin to provide job


       *
            Circuit Judge of the Eighth Circuit, sitting by designation.
       **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
shoppers.   An independent contractor, Kirk-Mayer employed Hasty

and placed him at Lockheed as a job shopper from June of 1994

until April of 1998.   Hasty signed an employment contract with

Kirk-Mayer, receives 401(K) benefits from Kirk-Mayer and when he

was receiving unemployment compensation, Hasty listed Kirk-Mayer

as his employer.   Job shoppers are not eligible to participate in

the Lockheed benefit plans (Plan) or to accrue benefits under the

Plan because job shoppers are not an eligible class of employees

under the Plan’s definition of an employee for Plan purposes.

     During Hasty’s tenure as a job shopper, Lockheed issued

Corporate Policy Statement 524 (CPS 524).    CPS 524 restricts

retirees from working at a Lockheed facility for more than 999

hours in any twelve-month period without losing pension benefits.

Job shoppers are covered under CPS 524.    Thus, Hasty opted to

leave his position as a job shopper because of CPS 524.

     Hasty brought suit in district court claiming age

discrimination under Louisiana law, breach of contract and

tortious interference with a contract.    He also brought suit for

additional benefits under the retirement plan, and interference

with rights under § 510 of ERISA.    Hasty also requested

certification of a class of similarly situated job shoppers.      The

district court granted summary judgment in favor of Lockheed on

all issues.

     Hasty does not appeal the decision that he is not entitled

to additional benefits under the Plan stemming from his time as a

                                 2
job shopper at Lockheed.    Hasty only appeals his claim of age

discrimination under Louisiana law and § 510 of ERISA.1

     After considering the briefs and record on appeal, we affirm

the district court’s decision.     Even assuming the dubious

proposition that Hasty is a Lockheed Martin employee and endured

an adverse employment action, Hasty cannot prevail on his claim

of age discrimination under Louisiana law.      “The Louisiana [age

discrimination] Act mirrors the federal ADEA and should be

construed in light of federal precedent.”      O’Boyle, et. al. v.

Louisiana Tech University, 741 So. 2d 1289, 1290 (1999)(citing

Taylor v. Oakbourne Country Club, 663 So. 2d 379 (La. App. 3d

Cir. 1995)); See also La. R.S. 23:302.       Lockheed offered a

nondiscriminatory reason for enacting CPS 524.       See McDonnell-

Douglas v. Green, 411 U.S. 792, 802-04 (1973).       Hasty, however,

does not sustain his burden to prove or create a fact issue that

this reason is merely pretext for discrimination.       See Reeves v.

Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2104-05

(2000).



     With respect to his claim under § 510 of ERISA, Hasty

contends that Lockheed discriminated against him in an attempt to



     1
      Also at issue is the timeliness of Hasty’s appeal. We find that
because Mardi Gras is a legal holiday recognized in Orleans Parish,
pursuant to a Lousiana state statue.        See La R.S. 1:55 (A)(3).
Hasty’s appeal is timely filed pursuant to Rule 59 & 6(a) of the Federal
Rules of Civil Procedure.

                                   3
interfere with his rights under the Lockheed ERISA plan.     See 29

U.S.C. § 1140.    Hasty fails to show with which rights Lockheed

interfered or that Lockheed had an intent to discriminate.    See

Hines v. Mass. Mut. Life Ins. Co., 43 F.3d 207, 209 (5th Cir.

1995).

     Finally, given that Hasty’s claims failed based upon our

review of the record and briefs on appeal, we find that the

district court did not abuse its discretion by denying Hasty’s

request for class certification.

     Accordingly, we AFFIRM in all respects the judgment of the

district court.




                                   4